DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Jason Mirabito on 02/03/2022.

1. (Currently Amended)  A local interrogation device comprising:
a processor configured to:
solicit a mobile communication terminal to associate with the local interrogation device, by imitating a cellular base station belonging to a cellular network 
obtain an identifier of the mobile communication terminal;
identify a control checkpoint of a plurality of control checkpoints that the mobile communication terminal is located;  
receive identifying information provided by a user of the mobile communication terminal at the identified control checkpoint; and
and a global interrogation device connected to each of the one or more local communication devices and the global interrogation device configured to intermediate the exchange of communication between the mobile communication terminal and the cellular base station with which the mobile communication terminal was previously associated; 
a global interrogation device instructs the mobile communication terminal to connect the one or more local interrogation devices replacing the global interrogation device such that the one or more local interrogation devices act as an intermediate for communications between the mobile communication terminal and the cellular base station.

2.	(Original) The local interrogation device of claim 1, wherein the processor is further configured to identify a location of the local interrogation device, and further wherein the identifying information was provided by the user at the identified location.

3.	(Previously Presented) The local interrogation device of claim 1, wherein the processor is further configured to:
cause the mobile communication terminal to transmit a location-ascertaining signal to each sensor of a plurality of sensors, wherein each sensor is located at a control point of the plurality of control points; and
based on a signal intensity of the location-ascertaining signal received by each sensor of the plurality of sensors, identify the control checkpoint of a plurality of control checkpoints that the mobile communication terminal is located.



5.	 (Original) The local interrogation device of claim 1, wherein the processor is further configured to 
determine a range of times when the user was located at a control point; 
determine a time when the identifying information was provided; and
associate the identifier of the the mobile communication terminal with the identifying information if the determined time is within the range of time.

6.	 (Original) The local interrogation device of claim 1, wherein the identifying information comprises a scan of a passport, a license plate number, or an image of the user.

7.	 (Currently Amended) A system comprising:
one or more local interrogation devices, wherein each local interrogation device is configured to solicit a mobile communication terminal to associate with the local interrogation device, by imitating a cellular base station belonging to a cellular network with which the mobile communication terminal was previously associated; 
a global interrogation device connected to each of the one or more local communication devices and the global interrogation device configured to intermediate the exchange of communication between the mobile communication terminal and the cellular base station with which the mobile communication terminal was previously associated; and
a processor of the local interrogation device configured to:
obtain an identifier of the mobile communication terminal;

receive identifying information provided by a user of the mobile communication terminal at the identified control checkpoint; and
associate the identifier of the mobile communication terminal with the identifying information,
wherein each of the one or more local interrogation devices is configured to have a different location area code (LAC) from a LAC of a nearest cellular base station, and the global interrogation device instructs the mobile communication terminal to connect with the one or more local interrogation devices replacing the global interrogation device such that the one or more local interrogation devices act  as an intermediate exchange of communication between the mobile communication terminal and the cellular base station.

8.	(Original) The system of claim 7, wherein the processor is further configured to identify a location of the local interrogation device, and further wherein the identifying information was provided by the user at the identified location.

9.	(Previously Presented) The system of claim 8, wherein the processor is further configured to:
cause the mobile communication terminal to transmit a location-ascertaining signal to each sensor of a plurality of sensors, wherein each sensor is located at a control point of the plurality of control points; and
based on a signal intensity of the location-ascertaining signal received by each sensor of the plurality of sensors, identify the control checkpoint of a plurality of control checkpoints that the mobile communication terminal is located.
 

wherein the processor is further configured to to identify the location of the control checkpoint of the plurality of control checkpoints, based on the signal intensities.

11. 	(Original) The system of claim 7, wherein the identifier includes at least one of: an International Mobile Subscriber Identity (IMSI), and an International Mobile Station Equipment Identity (IMEI).

12.	(Original) The system of claim 7, wherein the processor is further configured to 
determine a range of times when the user was located at a control point; 
determine a time when the identifying information was provided; and
associate the identifier of the mobile communication terminal with the identifying information if the determined time is within the range of time.

13.	(Original) The system of claim 7, wherein the identifying information comprises a scan of a passport, a license plate number, or an image of the user.

14.	(Canceled) 
15.	(Canceled) 



17.	(Previously Presented) The system of claim 7, wherein the global interrogation device is further configured to cause the mobile communication terminal to reassociate with the particular one of the one or more local interrogation devices, by handing the mobile communication terminal over, from the global interrogation device, to the particular one of the local interrogation devices.

18.	(Currently Amended) The system of claim 7, wherein the global interrogation device is configured to cause the mobile communication terminal to transmit, to the global interrogation device, a network measurement report (NMR) that indicates respective signal intensities of signals received from one or more of the local interrogation devices, and to hand the mobile communication terminal over to the particular one of the local interrogation devices in response to the respective signal intensities.

19.	(Previously Presented) The system of claim 7, wherein the global interrogation device is further configured:
to obtain at least one authentication vector issued by a Home Location Register (HLR) server that serves the cellular network, and
to provide cellular service to the mobile communication terminal, subsequently to soliciting the mobile communication terminal, using an encryption key derived from the authentication vector.





Allowability Notice
In view of amended claims and further search, Claims 1-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nelkenbaum (US 20120086555 A1) in view of Gunyel (US 9628994 B1), Bull (US 20100273504 A1) and Eskicioglu (US 20100124931 A1) is considered as the most relevant document in the prior art, which discloses
A local interrogation device (See Nelkenbaum Fig. 1, interrogation device 32) comprising: a processor configured to: 
solicit a mobile communication terminal to associate with the local interrogation device, (See Nelkenbaum [0028]) 
by imitating a cellular base station belonging to a cellular network (See Nelkenbaum [0028])
obtain an identifier of the mobile communication terminal; (See Nelkenbaum Fig. 2. [0035])
identify a control checkpoint of a plurality of control checkpoints that the mobile communication terminal is located;  (See Nelkenbaum Fig. 1, [0024 [0026]; Fig. 2, [0048]])

receive identifying information provided by a user of the mobile communication terminal at the identified control checkpoint; and (See Nelkenbaum Fig. 2. [0037], [0035] and [0038])
associate the identifier of the mobile communication terminal with the identifying information, (See Nelkenbaum Fig. 2. [0037])
 wherein the local interrogation device is configured to have a different location area code (LAC) from a LAC of a nearest cellular base station and (See Gunyel Figs. 2A and 2B, Col. 5: lines 26-34. (14); Col. 6: lines 18-20)
a global interrogation device connected to each of the one or more local communication devices and (See Bull Fig. 2c, [0157] [0221]:  and Fig. 7 [0154])
the global interrogation device configured to intermediate the exchange of communication between the mobile communication terminal and the cellular base station with which the mobile communication terminal was previously associated; (See Gunyel Fig. 1B Col. 5, lines 46-53: (13); Col. 6, lines 31-34)
a global interrogation device instructs the mobile communication terminal to connect the one or more local interrogation devices replacing the global interrogation device (See Eskicioglu Fig. 3, 360 and 365. [0040])
Nelkenbaum in view of Gunyel, Bull and Eskicioglu does not discloses the technical features in Claims 1 and 7 of the one or more local interrogation devices act as an intermediate for communications between the mobile communication terminal and the cellular base station.  In other words, there is a single interrogation device acting as intermediate for communications between the mobile communication terminal and the cellular base station.  However, there is no hierarchical structure of both global and local interrogation devices acting as an intermediate for communications between the mobile communication terminal and the cellular base station.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644